I agree with the opinion written by the majority in this case, and think that the judgment of conviction should be reversed and the cause remanded for the reasons set forth therein. But I also think that the case should be reversed for the additional reason that, on the facts contained in the record, an insufficient period of time was *Page 82 
allowed for the investigation of the case before it was set for trial. What constitutes a reasonable time for investigation by an attorney appointed to defend a murder case depends upon the facts in each case, and the opinion of the trial court in that regard will be given due weight; but in the last analysis this question must be determined in the light of all the facts developed in the trial. I may say, however, that where a person is accused of murder or other capital felony, the case should not be set for trial until counsel appointed by the court has made preliminary investigation, and has had sufficient opportunity to learn the pertinent facts, including the status of public opinion as to the guilt or innocence of the accused. Before setting such case for trial, the judge should inform counsel that he will be allowed reasonable time for a full and complete investigation of the case, before being called upon to announce whether he is ready, or may safely go to trial. The judge should take into consideration the nature of the case insofar as it is known to him, the time probably needed for seeing and consulting witnesses, whether there will be difficulty in reaching them, as well as the connection with the attorney so appointed with other cases pending in the court which may require attention. Section 26 of the Constitution of Mississippi provides: "In all criminal prosecutions the accused shall have a right to be heard by himself or counsel, or both," etc. Section 1262, Code of 1930, requires the court, in capital felonies, to furnish counsel for the accused if he is unable to employ counsel himself. This right to be represented by counsel includes all the rights incident thereto, reasonable time and opportunity for a full investigation of all the pertinent facts, and consultation with such witnesses as he may have for his defense. Cooley on Const. Lim. (8 Ed.), pp. 700, 701; Sheppard v. State, 165 Ga. 460, 141 S.E. 196; Reliford v. State, 140 Ga. 777, 79 S.E. 1128; McArver v. State,114 Ga. 514, 40 S.E. 779; Sanchez v. State, 199 Ind. 235,157 N.E. 1; Batchelor v. State, *Page 83 189 Ind. 69, 125 N.E. 773; Mitchell v. Commonwealth, 225 Ky. 83,7 S.W.2d 823; Jackson v. Commonwealth, 215 Ky. 800,287 S.W. 17; State v. Collins, 104 La. 629, 29 So. 180, 81 Am. St. Rep. 150; State v. Pool, 50 La. Ann. 449, 23 So. 503; People ex rel. Burgess v. Risley, 66 How. Prac. (N.Y.) 67; State ex rel. Tucker v. Davis, 9 Okla. Cr. R. 94, 130 P. 962, 44 L.R.A. (N.S.) 1083; Com. v. O'Keefe, 298 Pa. 169, 148 A. 73; Shaffer v. Territory,14 Ariz. 329, 127 P. 746; Powell v. Alabama, 287 U.S. 45, 53 S.Ct. 55, 60, 77 L.Ed. 158, 84 A.L.R. 527.
In this last case the Supreme Court of the United States held that the denial of the right to have counsel to defend one charged with a capital felony was a violation of the due process clause of the Fourteenth Amendment to the Constitution of the United States, regardless of whether the state had a constitutional or statutory provision to that effect or not. The Alabama Supreme Court had held, on the facts there involved, that the State Constitution allowing the benefit of counsel had not been violated. The provision of the Alabama Constitution (Const. 1901, sec. 6) was that in all criminal prosecutions the accused shall enjoy the right to be defended by counsel; and in a capital case, where the accused is unable to employ or procure counsel, the court is required to appoint counsel for him. The United States Supreme Court said: "The state Supreme Court held that these provisions had not been infringed, and with that holding we are powerless to interfere. The question, however, which it is our duty, and within our power, to decide, is whether the denial of the assistance of counsel contravenes the due process clause of the Fourteenth Amendment to the Federal Constitution," and held on the facts there involved that it did. However much one might on legal reasoning and historical learning be disposed to disagree with the court's holding, it is the law of the land, which every state and federal officer is bound, by the United States Constitution, to abide by and follow. At the time the Federal Constitution *Page 84 
was adopted it was not, apparently, regarded by the framers of that instrument and the states adopting it as being a part of the due process of law. It was a right specially mentioned in the first ten amendments and placed there alongside the due process of law clause. Likewise, it was specially mentioned in most of the state constitutions then in existence. Due process originally did not embrace the right to counsel in England. It was there understood to require a law certain in its terms, with a proceeding on notice and a hearing before final judgment was pronounced. The Supreme Court recognized the difficulty, saying (287 U.S. 45, at page 60, 53 S.Ct. 55, 61, 77 L.Ed. 158, 166, 84 A.L.R. 527): "If recognition of the right of a defendant charged with a felony to have the aid of counsel depended upon the existence of a similar right at common law as it existed in England when our Constitution was adopted, there would be great difficulty in maintaining it as necessary to due process. Originally, in England, a person charged with treason or felony was denied the aid of counsel, except in respect of legal questions which the accused himself might suggest. At the same time parties in civil cases and persons accused of misdemeanors were entitled to the full assistance of counsel." The court then reasoned that all of the Colonies at the time of, and before, the Revolution, had repudiated the practice in England, and the right of counsel was secured in all, or practically all, of the Colonies. It pointed out that in a long line of decisions (cited in the opinion) the right to counsel had become a part of the fundamental rights of an accused person. In many of these cases decided by the Supreme Court of the United States, due process of law, as applied to state action, is regarded as being violated whenever the state fails to comply with what the said Supreme Court regards as inconsistent with the fundamental principles of liberty and justice. Hebert v. Louisiana, 272 U.S. 312, 47 S.Ct. 103, 71 L.Ed. 270, 48 A.L.R. 1102, and cases cited therein. Personally I think this *Page 85 
too indefinite a criterion to conform itself to the principles of due process of law, as laid down in United States v. L. Cohen Grocery Co., 255 U.S. 81, 41 S.Ct. 298, 65 L.Ed. 516, 14 A.L.R. 1045, and that it should be redefined in the interest of precision. What was evidently meant by the Fourteenth Amendment was that the law should be certain in its meaning, and that reasonable notice and hearing should be had, and whatever other safeguards the state provides should be secured to all. If this is done at all, it will probably have to be by constitutional amendment. It would be well to have this term accurately defined in order to do away with uncertainty which, should the Supreme Court of the United States ever be so disposed, would give it arbitrary power to shackle state action. Under a constitutional government there must be some power authorized to finally decide and define legal terms, and what the law is. That power in relation to the meaning of the Federal Constitution is vested in the Supreme Court of the United States; and its decisions, right or wrong, must be followed by courts inferior to it. Personal opinion must give way before the pronouncements of authority, and the judges of inferior courts should conform their judicial opinion to the law so declared. The rule announced by the Supreme Court of the United States in the Powell case, supra, in regard to the right of the accused to have counsel, is in accordance with the holding of state courts on that subject under state constitutional provisions guaranteeing that right. See state cases, supra. It is true that to some extent this may delay criminal trials, but in this state every county save one has at least two weeks of circuit court, and, if a case be begun during the term, it may be continued until it is finished. The United States Supreme Court recognized this delay as being a possible handicap in administering the law. In the Powell case, supra,287 U.S. 45, at page 59, 53 S.Ct. 55, 77 L.Ed. 158, 84 A.L.R. 527, it said: "It is true that great and inexcusable delay in the enforcement of our criminal *Page 86 
law is one of the grave evils of our time. Continuances are frequently granted for unnecessarily long periods of time, and delays incident to the disposition of motions for new trial and hearings upon appeal have come in many cases to be a distinct reproach to the administration of justice. The prompt disposition of criminal cases is to be commended and encouraged. But in reaching that result a defendant, charged with a serious crime, must not be stripped of his right to have sufficient time to advise with counsel and prepare his defense. To do that is not to proceed promptly in the calm spirit of regulated justice but to go forward with the haste of the mob."
In the present case the court term fixed by law was four weeks. The indictment was promptly returned the first day of the term. There was no need to set the case at once for trial; it could well have been deferred without endangering the power of the court to deal with it fully during the term. The insufficiency of time for full preparation was alleged in the motion for a new trial, and supported by evidence. In such cases it would be wise to defer the setting for trial until counsel for the accused shall have full opportunity for inquiry into the facts, and for development and preparation of the defense. Often facts are not easily ascertained by counsel appointed during the term, and other business may interfere with his preparation of the case — this should be borne in mind. In my opinion, the responsibility of the trial judge does not end with the appointment of counsel; he should see that the defense is properly made, and that his appointee is both competent and diligent. See Robinson's Elementary Law, 671, sec. 597; Cooley's Const. Lim. (8 Ed.), p. 704; 8 R.C.L. 84, sec. 4. Human life, even of one accused of murder, is too sacred to be experimented with. Before his life is forfeited or his liberty confiscated, the accused should be assured of a full defense and a fair trial. *Page 87